TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00019-CV



                                   Elisa R. Montoya, Appellant

                                                  v.

                                       Rose Rubio, Appellee


                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-18-001609, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Elisa R. Montoya, acting pro se, filed a notice of appeal on

December 21, 2018. On February 22, 2019, the Clerk of this Court sent notice to appellant that it

appeared that this Court lacked jurisdiction over this appeal because this Court is limited to appeals

in which there exists a final judgment or appealable order. See Tex. Civ. Prac. & Rem. Code

§ 51.014(a) (listing orders that are subject to interlocutory appeal); Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001) (explaining that “general rule, with a few mostly statutory

exceptions, is that an appeal may be taken only from a final judgment”). The Clerk requested a

response explaining how this Court may exercise jurisdiction over this appeal. Specifically,

appellant needed to identify a final judgment or order that was subject to appeal.

               Although appellant has filed a response to the Clerk’s notice, she failed to

demonstrate this Court’s jurisdiction over this appeal. Appellant purports to appeal from the trial
court’s order granting Rose Rubio’s traditional motion for partial summary judgment that was signed

by the trial court on November 20, 2018. Among the relief granted in the order, the trial court

awarded attorney’s fees under the Uniform Declaratory Judgments Act. See Tex. Civ. Prac. & Rem.

Code § 37.009 (authorizing court to award “reasonable and necessary attorney’s fees as are equitable

and just”). The trial court, however, did not determine the amount of attorney’s fees, stating that

“[s]uch attorney’s fees will be determined by this Court at a later time.”

               Because appellant has failed to identify a final judgment or appealable order to

support this Court’s jurisdiction, she has failed to demonstrate this Court’s jurisdiction over this

appeal. Thus, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: March 14, 2019




                                                 2